 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-00986-001-PHX-SMM
10                 Plaintiff,                             CR-18-50146-001-PHX-SMM
11   v.                                               ORDER
12   Jesus Reyna-Zaragoza,
13                 Defendant.
14
15          On September 11, 2018, Magistrate Judge James F. Metcalf issued "Findings and
16   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Admission and Not
17   Pursuant to a Plea Agreement and Order." Magistrate Judge Metcalf recommends to the
18   District Court that this Judge accept the Defendant's plea of guilty and admission.
19   Having reviewed this matter de novo, and no objections having been filed pursuant to 28
20   USC § 636(b)(1), the Court accepts the Recommendation of Magistrate Judge Metcalf.
21          Accordingly,
22          IT IS HEREBY ORDERED accepting the Defendant's plea of guilty and
23   admission.
24          IT IS FURTHER ORDERED that the matter will be referred to the Probation
25   Office for report and recommendation.         In this connection, the Defendant may be
26   interviewed by the Probation officer and the Court will inspect the presentence report.
27          Dated this 5th day of October, 2018.
28                                                      Honorable Stephen M. McNamee
                                                        Senior United States District Judge
